      Case 2:18-cr-00050-LGW-BWC Document 766 Filed 11/24/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

UNITED STATES OF AMERICA               )   CASE# 2:18cr50
                                       )
vs.                                    )
                                       )
                                       )
Robert Curtis Johnson                  )

      MOTION TO WITHDRAW MOTION TO CONTINUE SENTENCING HEARING

       COMES NOW Jack M. Downie and respectfully moves the court to withdraw his
previous motion to continue sentencing hearing that was filed on November 19, 2019.
                                           I.
Counsel’s wife went into labor early and is now home from the hospital with a happy and
healthy baby.
                                           II.
Counsel prays the court grant his withdrawal of his motion to continue sentencing to a

later date.



Respectfully submitted this 24th day of November, 2019.

                                       DOWNIE LAW FIRM, LLC

                                       Jack M. Downie
                                       _____________________________
                                       Jack M. Downie
P. O. Box 926                          State Bar # 813753
Vidalia, Georgia 30475
(912) 537-9265
       Case 2:18-cr-00050-LGW-BWC Document 766 Filed 11/24/19 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION

UNITED STATES OF AMERICA                   )   CASE# 2:18cr50
                                           )
vs.                                        )
                                           )
                                           )
Robert Curtis Johnson                      )



                                    CERTIFICATE OF SERVICE

This is to certify that I have on this day served all the parties in this case in accordance

with the directives from the Court Notice of Electronic Filing ("NEF") which was generated

as a result of electronic filing.

       This 24th day of November, 2019.




                                                       /S/Jack M. Downie
P. O. Box 926                                          JACK MORRIS DOWNIE
Vidalia, Georgia 30475                                 State Bar # 813753
(912) 537-9265
